Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 September 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the combination of limitations “the composition comprising spherical microparticles and nanoparticles . . ., the microparticles or nanoparticles comprising a polymer material or nanoparticles, wherein the microparticles or nanoparticles have an average particles size of between . . . .” The combination of limitations is indefinite, because it is not clear what is required. While Claim 1 requires that the composition require both spherical microparticles and nanoparticles, only one or the other (either microparticles or nanoparticles) MUST comprise a polymer material. This creates the possible case in which microparticles, but not nanoparticles, contain polymer material, or vice versa. This possible case makes it unclear to which group of microparticles or nanoparticles -- only those into which polymer material is incorporated or both -- the limitations for the recited ratios of polymer, average particle size, and circularity should apply. For example, it is not clear whether it is intended that the claim permit that microparticles, but not nanoparticles, comprise a polymer material in an amount within the recited range by weight of the nanoparticles (which have no polymer incorporated into them), wherein the nanoparticles, but not necessarily microparticles with polymer material have an average particle size within the recited range. The specification does not describe such an invention; instead, it describes a composition comprising microparticles, which include polymer in an amount related to the weight OF THOSE microparticles which are in the composition (pp. 2, first paragraph; 20). The amendment to Claim 1, if read literally, would permit limitations beyond the scope of what is described in Applicant’s specification as originally filed. Therefore, Examiner considers the limitation to an interpretation that the composition comprises either microparticles or nanoparticles or both which have the recited average particle size and circularity and that whichever particles, whether microparticles or nanoparticles or both, are included in the composition comprise a polymer material including an essential oil incorporated into (where “incorporated into” may be interpreted as “encapsulated in,” see below), the polymer material in an amount within the recited range by weight of whichever particles, whether microparticles or nanoparticles or both, are both included in the composition and also include the polymer material.

Claim 2 recites the limitation “humlane.” The limitation is indefinite, because “humlane” no standard definition and no evidence of such a compound has been identified. Examiner interprets it as a misspelling of “humulane.”
Claims 2-10 are rejected as depending from rejected Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 4,923,894) in view of Echigo et al. (US 2013/0183528) and Delaveau et al. (US 2014/0213643).
Regarding Claims 1-4, 8, and 9, Kanda et al. (US’894) teach a composition comprising microparticles or nanoparticles (average particle size of between about 0.01 microns and about 100 microns), the microparticles or nanoparticles comprising a polymer material with one or more essential oil compounds incorporated therein (Abstract; col. 1, line 64 to col. 2, line 25; col. 5, lines 34-64; col. 10, lines 21-22; col. 12, lines 28-33). The essential oil compounds are organic compounds (e.g. terpenes, including monoterpenes, sesquiterpenes, diterpenes, lemon oil, which includes limonene, linalyl acetate, geraniol, ctronellol, linalool, and ocimene; citronella oil, which includes citronellol, citronellal, geraniol, limonene; rose oil, which includes citronellol, geraniol, nerol, linalool, phenyl ethyl alcohol, 
US’894 fails to teach the recited circularity. However, Echigo et al. (US 2013/0183528) is analogous art, which teaches polymer microparticles and provides evidence that sphericity (like circularity, a measure of how close a particle is to a sphere) is a result-effective variable, known in the art to affect the flowability, sliding ability, and touch of polymer microparticles [0142, 0187, 0192]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the microparticles of US’894 by increasing their circularity to within the recited range through routine optimization in order to optimize their properties (e.g. flowability, sliding ability) as evidenced by US’528.
US’894 teaches microparticles or nanoparticles encapsulating essential oils to function as anti-microbials, for example (col. 5, lines 52-57). The combination of US’894 in view of US’528 fails to teach expressly an amount of essential oil; however, since US’894 also discloses a function for the included essential oil (antimicrobial), it would have been obvious to a person of ordinary skill in the art to optimize the amount to within the recited range in order to provide a sufficient amount of essential oil to serve its function. Additionally, Delaveau et al. (US ‘643), analogous prior art teaching e.g. limonella oil, citronella oil) as insect repellants, also provides further evidence that the recited range would have been obvious. US’643 suggests a weight ratio of various essential oil to total microparticle in the range between 10-25% by weight (Table 2; [0173]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the composition of the combination of US’894 in view of US’528 by incorporating essential oils within the recited range wt.% through routine optimization to achieve a desired function (e.g. antimicrobial and/ or insect repellency).
Regarding Claims 5-6, US’894 teaches terpenes, including monoterpenes, sesquiterpenes, diterpenes, lemon oil, including limonene, linalyl acetate, linalool, and ocimene; citronella oil, including citronellol, citronellal, geraniol, limonene; rose oil, including citronellol, geraniol, nerol, linalool, phenyl ethyl alcohol, farnesol, stearoptene, α-pinene, β-pinene, α-terpinene, limonene, p-cymene, camphene, β-caryophyllene, neral, citronellyl acetate, geranyl acetate, neryl acetate, eugenol, methyl eugenol, rose oxide, α-damascenone, β-damascenone; thymol, and US’643 teaches limonella oil, which includes including limonene, linalyl acetate, linalool, and ocimene, citronellol, and geraniol and citronella oil, which includes citronellol, citronellal, geraniol, and limonene. All of the recited plant families and genera produce at least some of the disclosed essential oils (See, Kumari S, Pundhir S, Priya P, Jeena G, Punetha A, Chawla K, Jafaree Z, Mondal S and Yadav G (2014) EssOilDB: A database of essential oils reflecting terpene composition and variability in the plant kingdom. Database (DOI: 10.1093/database/bau120), http://www.nipgr.ac.in/Essoildb/). Even so, a source of an essential oil is not given patentable weight for a composition including a known essential oil.
Regarding Claim 7, US’894 teaches that the particle size distribution may be regulated by the polymerization method or by mixing particles with different average particle sizes (col. 4, lines 1-4), but fails to teach a specific size distribution. US’528 suggests a microparticle with a narrow particle distribution [0001], and a narrow particle distribution would reasonably be expected to provide more 
Regarding Claim 10, the source of an essential oil in a claimed composition, whether natural or synthetic, is not given significant patentable weight, but it would have been obvious to synthesize an otherwise naturally occurring oil for efficient mass production.
Response to Arguments
Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the amendment of Claim 1 overcomes the rejections under 35 USC 112(b) (Remarks, p. 13), Examiner rejected the phrase “incorporated therein,” because the phrase “incorporated therein” is ambiguous, as well as vague. As explained in the rejection of Claim 1 under 35 USC 112(b) above, “incorporated into a polymer material” could mean as a monomer of a polymer, as an additive mixed into a polymeric coating, or encapsulated by a polymeric shell. The claim does not define the metes and bounds of the term.
In response to Applicant’s argument concerning the amendment of the compounds in Claim 2 (Remarks, p. 2), Examiner suggested possible compounds names, including for “humulcne,” which has been amended to “humlane.” Examiner suggested the compound “humulane,” but since that amendment was not made, Examiner concludes that this is not the compound that was intended, and it is unclear what compound is required. 
In response to Applicant’s argument that because US’528 fails to teach a measurement of “circularity” as required in the claims, Examiner fails to make a sufficient case for rejection (Remarks, p. 
In response to Applicant’s argument that US’894 fails to teach examples of the Applicant’s coating powder, because specific examples in US’894 fail to include examples of particles within the range recited in Applicant’s claim (Remarks, p. 19), the argument is unpersuasive, because specific embodiments in US’894 do not make up the entirety of Kanda’s invention in US’894. US’894 teaches particles within the recited range even if they are not in specific examples. Likewise, US’894 teaches that the inventive particles can be used as a coating powder. Even if the word is not used in a specific example, this use is taught elsewhere in US’894.
In response to Applicant’s assertion that Applicant disagrees with specific assessments (Remarks, p. 20, paragraph 2; p. 21, second paragraph; p. 21, paragraph 4), although Applicant follows specific additional arguments made by Examiner with “The Applicant respectfully disagrees with this assessment, the remaining arguments do not argue with respect to any of Examiner’s specific arguments, but rather rely on earlier arguments, which Examiner has addressed. Thus, no argument is made as to Examiner’s additional points of rejection.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


ALEXANDER M WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712